                                                                 Littler Mendelson, P.C.
                                                                 900 Third Avenue
                                                                 New York, NY 10022.3298




                                                                 Kevin K. Yam
                                                                 212.583.2674 direct
                                                                 212.583.9600 main
May 17, 2021                                                     kyam@littler.com




VIA ECF

Hon. Katherine Polk Failla, U.S.D.J.
United States District Court for the
                                                                  MEMO ENDORSED
Southern District of New York
40 Foley Square, Room 618
New York, New York 10007

Re:      Gillett, et al. v. Zara USA, Inc., et al .;
         Case No. 1:20-cv-3734-KPF

Dear Judge Failla,

We are counsel for Defendants Zara USA, Inc. and Inditex USA LLC, (collectively “Defendants”)
in the above-referenced action.

On May 3, 2021, the Court denied in part, and granted in part, Plaintiff Latrell Gillett’s motion
for conditional certification of a collective action pursuant to 29 U.S.C. § 216(b) and ordered
that notice of a pending Fair Labor Standards Act (“FLSA”) lawsuit be disseminated to “(i) sales
associates, stocks associates, cashiers, and other hourly employees, (ii) who worked for
Defendants at any time from May 14, 2017, to July 1, 2019, (iii) at Zara retail stores in the
United States, and (iv) who were not paid adequate overtime.” (See Dkt. 37, the Opinion and
Order, dated May 3, 2021 (the “Order”), p. 15.) The Order also ordered: (1) the parties to
“meet and confer regarding the language of the proposed notices and the selection of an
independent administrator” and (2) Defendants to provide Plaintiff with the names, last known
addresses, telephone numbers, e-mail addresses, work locations, and dates of employment for
employees in the putative collective as set forth in the Order (the “Collective List”) (See the
Order, p. 23).

First, the parties have met and conferred, and agreed to jointly retain A.B. Data, Ltd. as the
independent administrator.

Second, Defendants filed a motion for reconsideration of the Order this afternoon (May 17,
2021). See Dkts. 39-40. Since the outcome of the motion for reconsideration may limit the
scope of the collective (because Defendants contend that the beginning date of the collective
should be May 3, 2018 instead of May 14, 2017), Defendants respectfully request that the Court
enter an order staying the deadline for Defendants to provide Plaintiff with the Collective List
and to disseminate the notices to the putative collective. Plaintiff consents to this request
because Defendants have agreed to toll the statute of limitations for the putative collective for



  littler.com
    Judge Katherine Polk Failla
    May 17, 2021
    Page 2




    the time period that the Court takes to decide the motion for reconsideration only (i.e., May 17,
    2021 through date of opinion and order on Defendants’ motion for reconsideration) so that no
    putative collective member is prejudiced by this requested stay.

    We appreciate Your Honor’s consideration of Defendants’ request.


    Sincerely,

    /s/ Kevin K. Yam

    Kevin K. Yam

    Cc:    All Counsel of Record (Via ECF)




The parties' request to stay the case is GRANTED and this case is hereby STAYED
pending resolution of Defendants' motion for reconsideration. Upon consent of
the parties, the statute of limitations for the putative collective action is
tolled for the time period that the Court takes to resolve the motion for
reconsideration.

Dated:       May 18, 2021                            SO ORDERED.
             New York, New York




                                                     HON. KATHERINE POLK FAILLA
                                                     UNITED STATES DISTRICT JUDGE
